     Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 1 of 11 PageID #:210




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 MELISSA ULDRYCH,

                      Plaintiff,
                                                  No. 19-cv-06580
                v.
                                                  Judge John F. Kness
 THE VILLAGE OF MERRIONETTE
 PARK, et al.,

                      Defendants.

                     MEMORANDUM OPINION AND ORDER

         This action arises from a longstanding feud between neighbors that culminated

in Plaintiff’s arrest for trespassing. (Dkt. 1 ¶¶ 39-45, 67-77.) It is before the Court on

a motion to dismiss brought by Defendants AAA Freight, Inc., AAA Truck Center,

Properties by Keljevic, Antonije Keljevic, and Predrag Igic. (Dkt. 12.) For the reasons

stated below, the motion is denied.

I.       BACKGROUND

         As alleged in the Complaint (Dkt. 1), Plaintiff is a police detective whose

Chicago residence abuts a Merrionette Park, Illinois commercial property owned by

Defendant AAA Freight, Inc. (Id. ¶¶ 14, 20.) AAA Freight is itself owned by

Defendants Antoine Keljevic and Pedrag Igic, who operate a truck repair shop, AAA

Truck Center, and another concern, Properties by Keljevic, both of which are included

as defendants in this action. (Id. (these Defendants are referred to collectively as the

“AAA Defendants”)).1



     1Although the Court follows the parties’ lead in referring to the AAA Defendants
collectively, many allegations levied against the group pertain only to some of the AAA
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 2 of 11 PageID #:211




       For years, Plaintiff and her neighbors have objected to the “dust, fumes,

pollution, and noise” that emanate from the AAA Defendants’ property. (Id. ¶ 22.) In

2017, Plaintiff complained to numerous public officials and agencies, including

Merrionette Park municipal officials, her representatives in the state legislature, the

United States Environmental Protection Agency, the Illinois Attorney General, and

the local Water Reclamation District Board. (Id. ¶¶ 28, 33.) In response, the village

of Merrionette Park—acting through its mayor, building commissioner, police chief,

and two individual police officers (hereinafter the “Merrionette Defendants”)—

retaliated against her by conspiring with the AAA Defendants to falsely arrest her

for criminal trespassing. (Id. ¶ 35.)

       According to Plaintiff, the false arrest occurred as follows: on March 21, 2019,

Plaintiff was walking her dog on a pathway near, but not on, the AAA Defendants’




Defendants. For instance, Properties by Keljevic is mentioned only twice in the Complaint,
and neither mention includes any substantive allegations against it. (Dkt. 1 ¶¶ 9-10.) To
justify grouping them together, Plaintiff incorporates by reference her allegations against
some of the AAA defendants to press claims against the other AAA defendants. (See, e.g., id.
¶¶ 85-86.) This is an example of a disfavored practice known as “group” or “shotgun” pleading.
See CustomGuide v. CareerBuilder, LLC, 813 F. Supp. 2d 990, 1001 (N.D. Ill. 2011) (“Courts
have discouraged this type of ‘shotgun’ pleading where ‘each count incorporate[s] by reference
all preceding paragraphs and counts of the complaint notwithstanding that many of the facts
alleged [are] not material to the claim, or cause of action, appearing in a count’s heading’”)
(quoting Thompson v. RelationServe Media, Inc., 610 F.3d 628, 650 n.22 (11th Cir. 2010)); see
also Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (allegation that “ ‘one or more of the
Defendants’ had engaged in certain acts or deprived him of his constitutional rights” was not
sufficiently precise to withstand motion to dismiss); Atkins v. Hasan, No. 15 CV 203, 2015
WL 3862724, at *3 (N.D. Ill. June 22, 2015) (complaint fails where “it provides no clues as to
whether, for the particular conduct described, plaintiffs assert that each and every one of the
defendants engaged in that conduct—in which case the collective descriptor may be
permissible—or whether plaintiffs instead contend that only some of the defendants, or
possibly even none of them, performed a given act”). That said, Defendants have not objected
to the group-pled allegations (to the contrary, they group themselves together in the same
manner in their motion to dismiss). Accordingly, the Court will not dismiss any claim on this
basis.

                                              2
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 3 of 11 PageID #:212




property when she saw trees on their property being cut down. (Id. ¶¶ 37-41.) Plaintiff

saw Defendant Igic and asked him why the trees were being cut down, but he refused

to answer. (Id. ¶¶ 42, 44.) Defendant Igic then called Merrionette Park police to report

a trespass, providing them a cell phone video of the incident as evidence. (Id. ¶¶ 45,

48.) Plaintiff says this video shows Plaintiff stayed behind a “No Trespassing” sign

on the AAA Defendants’ property. (Id. ¶ 48.) Despite this, the Merrionette Park police

initiated a criminal trespassing case against Plaintiff. (Id. ¶ 51.)

      While the criminal charges were pending, the AAA Defendants informed

Plaintiff that they would drop the charges so long as she agreed to stop complaining

about them to the Merrionette Defendants. (Id. ¶ 55.) Plaintiff obliged, and in turn

the AAA Defendants told the Merrionette Park police on March 26, 2018 that they no

longer wished to prosecute the trespassing case. (Id. ¶ 57.)

      This détente was short-lived. On October 26, 2018, the state of Illinois served

the AAA Defendants with a summons to a civil action. (Id. ¶¶ 62-63.) According to

Plaintiff, the AAA Defendants blamed Plaintiff for the suit, so they changed course

and informed the Merrionette Park police that they wished to pursue the trespassing

charges against Plaintiff after all. (Id. ¶ 64.) As a result, Plaintiff was arrested and

charged with criminal trespass on October 31, 2018. (Id. ¶ 67.) Because of the arrest,

the Chicago Police Department stripped Plaintiff of her police powers the next day.

(Id. ¶ 71.) Plaintiff was reinstated eight days later, and the trespassing charges

against her were dismissed on January 4, 2019. (Id. ¶¶ 74, 76.)

      On October 3, 2019, Plaintiff brought this action, alleging the defendants

conspired to falsely arrest her in violation of 42 U.S.C. § 1983 and various Illinois

                                            3
      Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 4 of 11 PageID #:213




state statutes and common law doctrines. (Dkt. 1 ¶¶ 81-127.) The AAA Defendants

now move to dismiss the claims against them. (Dkt. 12.) Being fully briefed (the AAA

Defendants waived their opportunity to file a reply brief), the motion to dismiss is

now before the Court for resolution.

II.     STANDARD OF REVIEW

         Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint

generally need only include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement

must “give the defendant fair notice of what the claim is and the grounds upon which

it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

punctuation omitted). The Seventh Circuit has explained that this rule “reflects a

liberal notice pleading regime, which is intended to ‘focus litigation on the merits of

a claim’ rather than on technicalities that might keep plaintiffs out of court.” Brooks

v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534

U.S. 506, 514 (2002)).

         A motion under Rule 12(b)(6) “challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chicago Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). Each complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570)). These allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Although legal conclusions are not

entitled to the assumption of truth, Iqbal, 556 U.S. at 678-79, the Court, in evaluating

                                            4
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 5 of 11 PageID #:214




a motion to dismiss, must accept as true the complaint’s factual allegations and draw

reasonable inferences in the plaintiff’s favor. Ashcroft v. al-Kidd, 563 U.S. 731, 742

(2011); see also Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016).

III.   ANALYSIS

       The AAA Defendants move to dismiss all four counts of the Complaint that

apply to them: (1) false arrest (Count II); (2) conspiracy (Count V); (3) malicious

prosecution (Count VI); and (4) intentional infliction of emotional distress (Count

VII). (Dkt. 12.) Because the Court’s reasoning as to the false arrest claim applies with

equal force to the malicious prosecution claim, the Court will address those claims

together and then turn to the other claims.

       A.    False Arrest (Count II) and Malicious Prosecution (Count VI)

       Under Illinois law, the elements of a malicious prosecution claim are: “(1) the

commencement or continuance of an original criminal or civil judicial proceeding by

the defendant; (2) the termination of the proceeding in favor of the plaintiff; (3) the

absence of probable cause for such proceeding; (4) the presence of malice; and

(5) damages resulting to the plaintiff.” Beaman v. Freesmeyer, 131 N.E.3d 488, 495

(Ill. 2019) (internal marks omitted). Conversely, the elements of a false arrest claim

are: “(1) the plaintiff was restrained or arrested by the defendant; and (2) the

defendant acted without having reasonable grounds to believe that an offense was

committed by the plaintiff.” Duffy v. Haberkorn, 2012 IL App (1st) 110841-U, ¶ 17

(citing Meerbrey v. Marshall Field & Co., (Ill. 1990)).

       The AAA Defendants contend the malicious prosecution case fails at the outset

because, as private citizens and entities, they “cannot institute and prosecute a

                                           5
    Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 6 of 11 PageID #:215




criminal case.” (Dkt. 12 at 9.) Similarly, they argue that they are not liable for false

arrest because they only made a report to the police and did not themselves arrest

Plaintiff. (Id. at 8.)

       As Plaintiff argues, the AAA Defendants misapprehend the governing legal

standard. For the purpose of a malicious prosecution claim, a private citizen

“commences a criminal proceeding when he or she knowingly gives false information

to a police officer, who then swears out a complaint.” Lau v. Sear, 2019 IL App (1st)

180956-U, ¶ 40 (internal marks omitted); see also Beamen, 131 N.E.3d at 499-500

(the general “presumption of prosecutorial independence” may “be overcome by

showing that the defendant improperly exerted pressure on the prosecution,

knowingly provided misinformation to him or her, concealed exculpatory evidence, or

otherwise engaged in wrongful or bad-faith conduct”).2 Similarly, with respect to the

tort of false arrest, a private individual “can be liable for false arrest if she directs or


   2  Some courts applying Illinois law have suggested that providing false information to the
police does not support a claim of false arrest “[u]nless the information is the sole basis for
the arrest. . . .” Randall v. Lemke, 726 N.E.2d 183, 186 (Ill. App. Ct. 2000); see also Gvozden
v. Mill Run Tours, Inc., No. 10-CV-4595, 2016 WL 930514, at *6 (N.D. Ill. Mar. 11, 2016) (no
malicious prosecution claim against a false reporter unless the prosecutor’s “intelligent
exercise of * * * discretion was impossible” because of the false report) (quoting Restatement
(Second) of Torts § 653, Comment g (1977)); but see Olinger v. Doe, 163 F. Supp. 2d 988, 991
(N.D. Ill. 2001) (applying Illinois law) (defendant need not be “sole source” of information to
be liable for false arrest if the defendant demanded that plaintiff be arrested) (citing Schmidt
v. City of Lockport, 67 F.Supp.2d 938 (N.D. Ill. 1999)). Because the AAA Defendants provided
the police with a video of the alleged trespass, their report to the officers (whether false or
not) may not have been the sole basis for the arrest. (See Dkt. 1 ¶¶ 48-50 (alleging the video
provided to the arresting officer showed that Plaintiff was not trespassing).) The AAA
Defendants did not, however, present that argument in their motion; dismissal on that basis,
at least at this stage, would thus be improper. See UIRC-GSA Holdings Inc. v. William Blair
& Co., L.L.C., 289 F. Supp. 3d 852, 863 (N.D. Ill. 2018) (refusing to consider whether
plaintiff’s complaint adequately pled an element of its claim where defendant did not argue
that element was inadequately pled in its initial brief) (citing Rives v. Whiteside Sch. Dist.
No. 115, 575 Fed. App’x. 678, 680 (7th Cir. 2014) (nonprecedential disposition) (arguments
not raised in initial brief are waived)).

                                               6
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 7 of 11 PageID #:216




procures” an arrest by providing the arresting officer with false information. Squires-

Cannon v. Forest Pres. Dist. of Cook Cty., No. 15 C 6876, 2016 WL 561917, at *7 (N.D.

Ill. Feb. 12, 2016) (applying Illinois law).

       Applying the correct legal standard to the allegations, the Court finds Plaintiff

has stated claims for false arrest and malicious prosecution. Plaintiff alleges she was

not on the AAA Defendants’ property at the time of the incident. (Dkt. 1 ¶¶ 39, 41)

(alleging she was “on [a] dirt pathway to the east of” the AAA Defendants’ property

and that she was later “standing prior to [sic] a ‘No Trespassing’ sign posted on a

tree” on the AAA Defendants’ property).) She further alleges that the AAA

Defendants knew she was not on the property because Defendant Igic filmed a video

that showed she was not on the property. (Id. ¶¶ 49-50.) Despite this, the AAA

Defendants falsely reported to the police that she was trespassing, which resulted in

her arrest and the commencement of criminal proceedings. (Id. ¶¶ 45, 49, 64, 67.)

Because Plaintiff alleges the AAA Defendants knew Plaintiff had not trespassed but

“directed or procured” by her arrest anyway, she has stated a plausible false arrest

claim. Squires-Cannon, 2016 WL 561917, at *7.

       Plaintiff has similarly stated a plausible malicious prosecution claim. The AAA

Defendants challenge only the first element: namely, whether they initiated a

criminal proceeding. (Dkt. 12 at 9.) For the reasons stated above, Plaintiff sufficiently

alleges the AAA Defendants “knowingly g[ave] false information to a police officer,

who then sw[ore] out a complaint.” Lau, 2019 IL App (1st) 180956-U, ¶ 40. This is all

that is required for a private person or entity to commence a criminal proceeding for

the purpose of a malicious prosecution claim under Illinois law. Id. Because the AAA

                                               7
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 8 of 11 PageID #:217




Defendants do not contend any of the other elements are not satisfied, Plaintiff’s

malicious prosecution survives the AAA Defendants’ motion to dismiss.

      B.     Conspiracy (Count V)

      Civil conspiracy consists of “a combination of two or more persons for the

purpose of accomplishing by some concerted action either an unlawful purpose or a

lawful purpose by unlawful means.” Adcock v. Brakegate, Ltd., 645 N.E.2d 888, 894

(Ill. 1994). Civil conspiracy is not a standalone cause of action. Id.; see also Nelson v.

Nelson, 2020 IL App (3d) 190080-U, ¶ 83. It is, rather, a derivative claim that requires

the plaintiff to show a predicate tort was committed in furtherance of an agreement.

Adcock, 645 N.E.2d at 894-95 (“While the agreement is a necessary and important

element of a cause of action for civil conspiracy, it does not assume the same

importance as in a criminal action. . . . [T]he gist of a conspiracy claim is not the

agreement itself, but the tortious acts performed in furtherance of the agreement”);

see also Nelson, 2020 IL App (3d) 190080-U, ¶ 84 (dismissing conspiracy claim

because underlying tort claim was dismissed).

      In this case, the predicate torts are wrongful arrest and malicious prosecution.

Plaintiff has stated claim for false arrest and malicious prosecution against the AAA

Defendants by alleging that they lied to the Merrionette Defendants, who then relied

on those misrepresentations when they arrested and charged Plaintiff. (See Section

III.A. supra.) But it would have been senseless for the AAA Defendants to have

conspired with the Merrionette Defendants by lying to them. Plaintiff thus alleges,

in the alternative, that the Merrionette Defendants knew the AAA Defendants’

trespass story was bogus, but they carried out the tortious arrest and prosecution

                                            8
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 9 of 11 PageID #:218




anyway as part of a conspiratorial scheme with the AAA Defendants. (See Dkt. 1 ¶¶

99-100.)

       The AAA Defendants assert that this theory is “vague” and “implausible.” (Dkt.

12 at 5.) They argue the Complaint “states nothing more than ordinary encounters

between the village, the mayor, the police and [the AAA] Defendants” and therefore

“does not given fair notice of what the [conspiracy] claim is and the grounds upon

which it rests.” (Id. at 5-6.)

       With respect, the Court disagrees. Because conspiracies are “purposefully

shrouded in mystery,” they “do not permit the plaintiff to allege, with complete

particularity, all of the details of the conspiracy or the exact role of the defendants in

the conspiracy.” Adcock, 645 N.E.2d at 895. A conspiracy’s existence, rather, is

typically established “from circumstantial evidence and inferences drawn from

evidence, coupled with commonsense knowledge of the behavior of persons in similar

circumstances plaintiff.” Id. Accordingly, a plaintiff “cannot be required to plead with

specificity the very facts that can only be proven by circumstantial evidence.” Id.; see

also Patrick v. City of Chicago, 213 F. Supp. 3d 1033, 1057 (N.D. Ill. 2016) (“the

existence of a conspiracy may be inferred through the combination of common sense

and circumstantial evidence”); Cooney v. Casady, 735 F.3d 514, 519 (7th Cir. 2013)

(applying Illinois law) (plaintiffs need not allege “an express agreement among all of

the conspirators” or that they each knew “all the details of the plan”; rather, they

need to plead that the conspirators shared a “general conspiratorial objective”).

       Plaintiff has sufficiently alleged her conspiracy claim. Plaintiff’s theory is

simple—the defendants conspired to retaliate against her for being a squeaky wheel

                                            9
   Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 10 of 11 PageID #:219




by arresting her on a bogus trespassing charge. Included in the Complaint is ample

history of the feud, as well as contextual allegations explaining why Plaintiff was

pitted against both her neighbors and Merrionette Park officials who, owing to

Plaintiff’s status as a Chicago resident, had no interest in protecting her. (Dkt. ¶¶ 22,

28, 33, 35.) Plaintiff’s allegations connect the trespass charges to the feud by alleging

the AAA Defendants used the trespass charge as leverage to compel Plaintiff to stop

complaining about them. (Id. ¶ 55.) And Plaintiff alleges that the Merrionette

Defendants (at the behest of the AAA Defendants) reinstated the charges against her

five days after the Illinois Attorney General served a complaint that the defendants

believed Plaintiff effected. (Id. ¶¶ 62-64.)

      In addition to suspicious timing, Plaintiff points to the suspicious involvement

of senior officials. She alleges the AAA Defendants took their complaint directly to

the Merrionette Park chief of police (even though the charge was simple trespass, the

inference being that a minor charge such as that ordinarily would not warrant the

attention of the police chief), and that a Merrionette Park police sergeant told her

that the mayor and chief of police personally ordered her arrest. (Id. ¶¶ 59, 66.) Worse

still, the chief of police allegedly ordered the arrest after he assured a state senator

that the charges had no prospect for success at trial. (Id. ¶ 65.)

      Perhaps most importantly, Plaintiff claims defendants were (and are) in

possession of evidence that shows the charges never had any legitimate basis.

Specifically, she alleges a cell phone video provided to the Merrionette Defendants by

the AAA Defendants shows that she was not on the AAA Defendants’ property. (Id.

¶¶ 50-51.) That video may suggest the arrest was pretextual, which would provide

                                               10
  Case: 1:19-cv-06580 Document #: 43 Filed: 12/29/20 Page 11 of 11 PageID #:220




evidence of a conspiracy. Cf. Robart Mfg. Co. v. Loctite Corp., No. 83 C 7288, 1986 WL

893, at *7 (N.D. Ill. Jan. 9, 1986) (evidence of pretext is not sufficient on its own to

establish a conspiracy but it may be evidence of conspiracy); Fragale & Sons Beverage

Co. v. Dill, 760 F.2d 469, 474 (3d Cir. 1985) (similar).

      In sum, the Complaint sets forth the “general conspiratorial objective[,]”

Cooney, 735 F.3d at 519, and provides enough factual information to state a plausible

claim upon which relief can be granted. Adcock, 645 N.E.2d at 894-95.

      C.     Intentional Infliction of Emotional Distress (Count VII)

      The AAA Defendants offer only a few sentences regarding Plaintiff’s IIED

claims, arguing that claim fails for the same reason as Plaintiff’s other claims:

because “Plaintiff’s Complaint fails to specifically state what was false” in

Defendants’ report to the police. (Dkt. 12 at 9.) For the reasons explained above, the

Court is satisfied that Plaintiff has alleged that the AAA Defendants’ falsely reported

that Plaintiff trespassed on their property. As a result, the AAA Defendants’ motion

to dismiss on this basis is denied.

IV.   CONCLUSION

      For the reasons stated above, the AAA Defendants’ motion to dismiss (Dkt. 12)

is denied.

SO ORDERED.

Date: December 29, 2020
                                                JOHN F. KNESS
                                                United States District Judge




                                           11
